DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 48-59, 62-66, and 68-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asustek, “The Operation of Logical Channel SR Prohibit Timer for VoIP,” 3GPP Draft, R2-152398, 3rd Generation Partnership Project, Mobile Competence Center, vol. RAN WG2, Fukuoka, Japan, May 24, 2015, pp. 1-4, hereinafter referred to as D1.
Regarding claims 48, 72, and 73, D1 discloses operation of a logical channel SR prohibit timer for VoIP, which comprises:
deferring transmission of a first message for at least a certain time period following transmission of a second message that is at least a partial copy of the first message (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first 

Regarding claim 49, D1 discloses wherein the deferring includes waiting to generate the first message until at least the certain time period has passed (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first message, waiting to generate the first message) for at least a certain time period following transmission of another message (second message).)

Regarding claim 50, D1 discloses wherein the deferring includes determining not to transmit the first message (Referring to pages 1-4, the prohibit timer, be definition prohibits transmission.)

Regarding claim 51, D1 discloses wherein the determining not to transmit is responsive to determining a change in a condition of the wireless device (Referring to pages 1-4, proposal 2, the logical channel SR prohibit timer is re-started upon reception of a UL grant, which represents a change in a condition of the wireless device.)

Regarding claim 52, D1 discloses wherein the determining not to transmit is responsive to determining that the first message is no longer applicable (Referring to pages 1-4, the prohibit 

Regarding claim 53, D1 discloses wherein the deferring includes determining whether the second message is at least a partial copy of the first message; and wherein the deferring is responsive to determining that the second message is at least a partial copy of the first message (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first message) for at least a certain time period following transmission of another message (second message).)

Regarding claim 54, D1 discloses transmitting the first message after the certain time period (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first message, waiting to generate the first message) for at least a certain time period following transmission of another message (second message).)

Regarding claim 55, D1 discloses determining whether the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions; and wherein the deferring is responsive to determining that the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions 

Regarding claim 56, D1 discloses running a timer to indicate an expiration after the certain time period responsive to transmitting the second message (Referring to pages 1-4, prohibition timer equivalent to timer to indicate an expiration after the certain time period responsive to transmitting the second message.)

Regarding claim 57, D1 discloses transmitting the first message responsive to determining that the timer indicates that the certain time period has expired (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first message, waiting to generate the first message) for at least a certain time period following transmission of another message (second message), the transmission commencing after the prohibition timer expires.)

Regarding claim 58, D1 discloses running the timer to indicate an expiration after the certain time period responsive to transmitting the first message (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, prohibit timer implicitly discloses deferring the transmission of a message (first message, waiting to 

Regarding claim 59, D1 discloses wherein the timer is selected based on whether the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions (Referring to pages 1-4, SR are transmitted on the uplink, thereby, associated with uplink transmissions and deferring is responsive to uplink transmissions, the prohibition timer is thereby associated with the uplink transmission.)

Regarding claim 62, D1 discloses wherein the timer is selected based on whether the first and second messages are associated with a same logical channel (Referring to pages 1-4, SR are transmitted on the uplink, thereby, the logical channel SR prohibit timer and is equivalent to the logical channel associated with the timer.)

Regarding claim 63, D1 discloses wherein the partial copy of the first message refers to at least one field of the message having a same value as a corresponding field in the second message (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel.)

Regarding claim 64, D1 discloses wherein the partial copy of the first message refers to each of a combination of fields of the first message having a same value as corresponding fields in the second message (Referring to pages 1-4, SRs are considered to be partial copies of each 

Regarding claim 65, D1 discloses wherein the partial copy of the first message refers to a certain field of the first message having a value that is within a predetermined threshold of a value of a corresponding field in the second message (Referring to pages 1-4, SRs are considered to be partial copies of each other because they share the same structure and some of their fields have the same value especially when associated to the same logical channel, the threshold value is interpreted to be zero.)

Regarding claim 66, D1 discloses from a network node, an indication of the certain time period (Referring to pages 2-3, synchronizing the timer between the UE and eNB by starting the SR prohibit timer upon reception of UL grant (from a network node, an indication of the certain time period.)

Regarding claim 68, D1 discloses wherein the first and second messages are either both associated with uplink transmissions or both associated with downlink transmissions (Referring to pages 1-4, SR are transmitted on the uplink, thereby, associated with uplink transmissions and deferring is responsive to uplink transmissions, the prohibition timer is thereby associated with the uplink transmission.)

Regarding claim 69, D1 discloses wherein the first and second messages are associated with a same logical channel (Referring to pages 1-4, SRs are considered to be partial copies of 

Regarding claim 70, D1 discloses determining whether the first and second messages are associated with a same logical channel; and wherein the deferring is responsive to determining that the first and second messages are associated with the same logical channel (Referring to pages 1-4, SR are transmitted on the uplink, thereby, the logical channel SR prohibit timer and is equivalent to the logical channel associated with the timer.)

Regarding claim 71, D1 discloses determining whether a timer associated with deferring a transmission of the message on a certain uplink or downlink logical channel is configured and not running for that certain uplink or downlink logical channel; and transmitting the message on that certain uplink or downlink logical channel responsive to determining that the timer associated with deferring the transmission of the message on the certain uplink or downlink logical channel is configured and not running for that certain uplink or downlink logical channel (Referring to pages 1-4, SR are transmitted on the uplink, thereby, associated with uplink transmissions and deferring is responsive to uplink transmissions, the prohibition timer is thereby associated with the uplink transmission.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 60, 61, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Asustek, “The Operation of Logical Channel SR Prohibit Timer for VoIP,” 3GPP Draft, R2-152398, 3rd Generation Partnership Project, Mobile Competence Center, vol. RAN WG2, Fukuoka, Japan, May 24, 2015, pp. 1-4, hereinafter referred to as D1, in view of Ho et al. (US 2010/0309788 A1), hereinafter referred to as D2.
Regarding claim 60, D1 does not disclose wherein the timer is selected based on whether a bit rate indicated by the first message is or is not meeting a certain criteria of a logical channel that is associated with the first and second messages.
D2 teaches the base station 302 may impose restrictions on when and/or how frequent the flow control MAC CE (310, 312) may be sent. For example, the base station 302 may introduce a simple flow control prohibit timer. The timer may started whenever the UE 304 transmits a flow control MAC CE (310, 312) and when the timer is running and the UE 304 is not allowed to send another flow control MAC CE to the base station 302 until the timer expires (e.g., subject to exceptions below). Such a timer may be configured by RRC during call set up or handover, or it can be hardcoded into the standard as a fixed timer to avoid extra signaling. Such a timer may be applied to the two alternative options discussed above such as an additional mechanism to limit the UE 304 from sending the flow control MAC CE to frequently. This provides control to the base station 302 to prevent the UE 304 from abusing flow control e.g., by threshing the base station 302 with flow control MAC CE's. As an example, such a timer may be started on receipt of HARQ-ACK on which the MAC CE was transmitted. A Flow Control Prohibit Timer with Exceptions may be provided. In addition to the flow control prohibit timer discussed previously, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the a system compliant with D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.


D2 teaches the base station 302 may impose restrictions on when and/or how frequent the flow control MAC CE (310, 312) may be sent. For example, the base station 302 may introduce a simple flow control prohibit timer. The timer may started whenever the UE 304 transmits a flow control MAC CE (310, 312) and when the timer is running and the UE 304 is not allowed to send another flow control MAC CE to the base station 302 until the timer expires (e.g., subject to exceptions below). Such a timer may be configured by RRC during call set up or handover, or it can be hardcoded into the standard as a fixed timer to avoid extra signaling. Such a timer may be applied to the two alternative options discussed above such as an additional mechanism to limit the UE 304 from sending the flow control MAC CE to frequently. This provides control to the base station 302 to prevent the UE 304 from abusing flow control e.g., by threshing the base station 302 with flow control MAC CE's. As an example, such a timer may be started on receipt of HARQ-ACK on which the MAC CE was transmitted. A Flow Control Prohibit Timer with Exceptions may be provided. In addition to the flow control prohibit timer discussed previously, the base station 302 may also implement the following exceptions to increase the performance of flow control when a prohibit timer is used: When the flow control prohibit timer is running, the UE 304 may be allowed to send a flow control MAC CE 310 if the MAC CE 310 contains a "Resume Indicator Bit" set (or similar info). This allows the base station 302 to resume normal transmission quickly without waiting for the flow control prohibit timer to expire and the UE 304 to send a MAC CE 310. The base station 302 may be expected to stop the flow control timer (if running) on receipt of MAC CE 310 with the "Resume Indicator Bit"; When the flow control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the a system compliant with D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.

Regarding claim 67, D1 does not disclose wherein the first and second messages are associated with querying a network node about a recommended bit rate (RBR).
D2 teaches the base station 302 may impose restrictions on when and/or how frequent the flow control MAC CE (310, 312) may be sent. For example, the base station 302 may introduce a simple flow control prohibit timer. The timer may started whenever the UE 304 transmits a flow control MAC CE (310, 312) and when the timer is running and the UE 304 is not allowed to send another flow control MAC CE to the base station 302 until the timer expires (e.g., subject to exceptions below). Such a timer may be configured by RRC during call set up or handover, or it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flow control of D2 in the a system compliant with D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform flow control which improves system throughput and minimizes re-transmissions.

Response to Arguments
Applicant's arguments filed 20 December 2020 have been fully considered but they are not persuasive.
On page 7 of the remarks, regarding claims 48 and 72, the Applicant argues D1 does not disclose deferring one message with respect to another and any second message that is at least a partial copy of the first message.  The Examiner respectfully disagrees.  First, the Examiner notes the claim does not recite deferring one message with respect to another as no such language is found in the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deferring one message with respect to another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, the claim merely recites deferring transmission of a first message for at least a certain time period following transmission of a second message.  Under a broad, literal and reasonable interpretation, the claim merely requires delaying a transmission of a message for a that an SR is not a copy of any other SR in any respect and it cannot be presumed that simply because two messages are SRs that they are in any way copies of each other.  The Examiner respectfully disagrees.  By definition, the word “copy” means a thing made to be similar or identical to another and the word “partial” means existing only in part, incomplete.  Therefore, a series of SR messages are things made to be similar to one another and partial in the context of the SR message structure.  Claim terms are given their ordinary meaning in light of the specification, however, the Applicant appears to be impermissibly incorporating limitations from the specification into the claims while ignoring the plain meaning of the claim terms.  The Applicant does not set forth any definition of the claim terms, as discussed by the instant specification, or the claimed invention, but merely argues the Applicant’s interpretation of the claim limitations are not taught by the prior art.  The Examiner respectfully disagrees as the Applicant argues a claim interpretation, not expressly defined or set forth, that differs from the Examiner’s broad literal reasonable interpretation.  Furthermore, the claim is extremely broad and permits a number broad literal reasonable interpretations as discussed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2012/0281564 A1) – duplicate and re-send duplicated packets over a serving cell.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462